Case 2:20-cv-00948-SPC-NPM Document 1 Filed 12/02/20 Page 1 of 16 PageID 1




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                FORT MYERS DIVISION

                                               CASE NO.:


TRACY COLLINI,

       Plaintiff,

v.

WALMART INC.,
a Foreign Profit Corporation,

      Defendant.
____________________________________/

                     COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiff, TRACY COLLINI (“Ms. Collini” or “Plaintiff”) files this Complaint against

Defendant, WALMART INC. (“Walmart” or “Defendant”), and states as follows:

                                        INTRODUCTION

       1.      Plaintiff brings this action pursuant to the Family and Medical Leave Act, as

amended, 29 U.S.C. § 2601, et seq. (“FMLA”), the Americans with Disabilities Act, 42 U.S.C. §

12101, et seq. (“ADA”), and Chapter 760 of the Florida Civil Rights Act (“FCRA”) to recover

from Defendant back pay, an equal amount as liquidated damages, other monetary damages,

equitable relief, front pay, declaratory relief, compensatory damages, punitive damages, and

reasonable attorneys’ fees and costs.

                    JURISDICTION, VENUE AND FMLA COVERAGE

       2.      This Court has jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C. § 1337 and

the FMLA, and has the authority to grant declaratory relief under the FMLA and pursuant to 28

U.S.C. § 2201, et seq.
Case 2:20-cv-00948-SPC-NPM Document 1 Filed 12/02/20 Page 2 of 16 PageID 2




       3.      This Court has jurisdiction over Plaintiff’s ADA claims pursuant to 28 U.S.C. §

1331, as they arise under 42 U.S.C. § 12101, et seq.

       4.      This Court also has supplemental jurisdiction over Plaintiff’s FCRA claims, as they

arise out of the same operative facts and circumstances as her FMLA/ADA claims.

       5.      At all times relevant hereto, Plaintiff was an employee of Defendant.

       6.      Plaintiff worked for Defendant in Charlotte County, Florida, and this venue is

therefore proper.

       7.      Defendant is a foreign profit corporation that is located and does business in

Charlotte County, Florida, and is therefore within the jurisdiction of the Court.

       8.      At all times relevant hereto, Defendant was an employer covered by the FMLA,

because it was engaged in commerce or in an industry affecting commerce that employed 50 or

more employees within 75 miles of where Plaintiff worked, for each working day during each of

20 or more calendar workweeks, prior to seeking leave under the FMLA.

       9.      At all times relevant hereto, Plaintiff was an employee entitled to leave under the

FMLA, based on the fact that she: (a) suffered from a serious health condition as defined by the

FMLA which necessitated FMLA leave; and (b) was employed by Defendant for at least 12 months

and worked at least 1,250 hours during the relevant 12-month period prior to her seeking to

exercise her rights to FMLA leave.

       10.     Plaintiff is a disabled female. At all times material, Plaintiff was protected during

her employment with Defendant by the FCRA and ADA because:

               a.      Plaintiff was a disabled or “perceived as disabled” employee who suffered

               discrimination and harassment because of her disability or “perceived disability” by

               Defendant; and




                                                 2
Case 2:20-cv-00948-SPC-NPM Document 1 Filed 12/02/20 Page 3 of 16 PageID 3




                b.       Plaintiff was retaliated against and suffered adverse employment action and

                was subjected to an increasingly hostile work environment as a result of her disability

                or “perceived disability.”

        11.     Defendant was at all times an “employer” as envisioned by the ADA as well as

§760.02(7), Fla. Stat.

                                   CONDITIONS PRECEDENT

        12.     On or around December 4, 2019, Plaintiff dual-filed a Charge of Discrimination

with the U.S. Equal Employment Opportunity Commission (“EEOC”) and Florida Commission

on Human Relations (“FCHR”) alleging disability discrimination and retaliation against

Defendant.

        13.     More than 180 days have passed since the filing of the Charge of Discrimination.

        14.     On October 28, 2020, the EEOC mailed Plaintiff a Notice of Right to Sue against

Defendant, giving Plaintiff the right to bring a civil action on her claims within 90 days of his receipt

of the same.

        15.     Plaintiff timely files this action within the applicable period of limitations against

Defendant.

        16.     All conditions precedent to this action have been satisfied and/or waived.

                                   FACTUAL ALLEGATIONS

        17.     Ms. Collini worked for Walmart as an Assistant Manager from May 1, 2013, until

her constructive discharge on July 9, 2019.

        18.     Ms. Collini was an excellent employee, as demonstrated by her lengthy tenure with

Walmart.




                                                   3
Case 2:20-cv-00948-SPC-NPM Document 1 Filed 12/02/20 Page 4 of 16 PageID 4




       19.      Unfortunately, while working at Walmart, Ms. Collini was subjected to several

instances of threatened violence in the workplace at the hands of one of her Walmart Managers,

Wade Stevens.

       20.      On or about January 6, 2017, Mr. Stevens flew into a terrifying rage at Ms. Collini,

punching his fists through boxes that contained Sterilite plastic bins and screaming, “what’s the

matter with you? How come all this shit is still on the shelves? Why didn’t you put this on a stack

basin? This is bullshit!!”

       21.      Mr. Stevens’s unhinged tirade endured for nearly ten (10) minutes, during which

time Ms. Collini feared greatly for her physical safety.

       22.      Ms. Collini reported Mr. Stevens’s outburst to Walmart Co-Manager Raul

Gonzalez immediately.

       23.      Mr. Stevens indulged in several more similar outbursts throughout 2018 and in

early 2019.

       24.      As a result of Mr. Stevens’s violent outbursts and implacable, seething rage, Ms.

Collini woke up in the middle of the night on February 10, 2019, in a panic and unable to breathe

properly.

       25.      Ms. Collini was immediately rushed to the hospital with an undiagnosed cardiac

and/or anxiety condition.

       26.      Ms. Collini was hospitalized for her condition from February 11, 2019, through

February 13, 2019, but was able to work her shift on February 15, 2019, at Walmart.

       27.      On February 16, 2019, Ms. Collini informed Mr. Stevens and Walmart that she had

been diagnosed with a disability and serious health condition, specifically generalized anxiety




                                                 4
 Case 2:20-cv-00948-SPC-NPM Document 1 Filed 12/02/20 Page 5 of 16 PageID 5




disorder, and attempted to engage Mr. Stevens in a conversation about reasonable accommodation

for her disability.

         28.    In response to Ms. Collini’s disclosures, Walmart failed to provide Ms. Collini

FMLA paperwork, and failed to inform Ms. Collini of her rights and obligations under the FMLA.

         29.    Mr. Stevens further declined to discuss the possibility of any reasonable

accommodation for her disability with Ms. Collini.

         30.    What’s more, Mr. Stevens’s attitude and behavior towards Ms. Collini worsened

over the ensuing months.

         31.    Mr. Stevens repeatedly threatened and berated Ms. Collini and, on multiple

occasions, punitively forced her to work extremely late into the night or early morning, while

everyone else was permitted to return to their homes.

         32.    On July 4, 2019, after Mr. Stevens forced Ms. Collini to work longer than her

already-long twelve (12) hour shift, Mr. Stevens called Ms. Collini into his office to berate her

again.

         33.    At that time, Mr. Stevens belittled Ms. Collini mercilessaly and ranted that Ms.

Collini was not “cut out” for her position at Walmart.

         34.    On July 7, 2019, Ms. Collini reported to Walmart’s corporate office that Mr.

Stevens continued to harass and abuse her based on her disability and serious health condition, and

Ms. Collini objected to same.

         35.    On July 8, 2019, Walmart transferred Ms. Collini to a different location.

         36.    However, Ms. Collini’s managers at the new location swiftly learned of her

objections to Walmart’s corporate office and began giving her a very hard time about them.




                                                 5
Case 2:20-cv-00948-SPC-NPM Document 1 Filed 12/02/20 Page 6 of 16 PageID 6




       37.     On July 9, 2019, realizing that Walmart’s discrimination and retaliation based on

her disability and serious health condition would never end, and would instead only continue to

worsen, Ms. Collini resigned her position with Walmart.

       38.     Walmart’s actions were so intolerable that no reasonable person would have done

otherwise.

       39.     Plaintiff’s discharge was for pretextual, retaliatory, and discriminatory reasons,

including, but not limited to, her objections to Defendant’s conduct in not taking prompt remedial

measures to alleviate disability discrimination and retaliation and FMLA interference and

retaliation as the law requires.

       40.     Such a discriminatory and unlawful discharge is exactly the type of adverse

employment action that the ADA, the FCRA, and the FMLA were intended to prevent.

       41.     An employer is required to provide its disabled employees with a reasonable

accommodation, if that reasonable accommodation would allow that employee to perform the

essential functions of his job, unless doing so would impose an undue hardship. Smith v. Avatar

Properties, Inc., 714 So. 2d 1103, 1107 (Fla. 5th DCA 1998).

       42.     Ms. Collini is an individual with a disability who, with minimal reasonable

accommodation, was fully capable of performing the essential functions of her job as an Assistant

Manager.

       43.     Allowing Ms. Collini to utilize occasional days off or breaks to treat and address

her disability without penalty or negative repercussions, such as termination, would have been a

reasonable accommodation.

       44.     This accommodation would have imposed no undue hardship on Defendant.




                                                6
Case 2:20-cv-00948-SPC-NPM Document 1 Filed 12/02/20 Page 7 of 16 PageID 7




        45.    In reality, Defendant’s discharge of Ms. Collini stemmed from its discriminatory

animus toward her disclosure of her disability and serious health condition, which should have

initiated protected FMLA leave, and her need for accommodation under the ADA/FCRA.

        46.    By reason of the foregoing, Defendant’s actions, and non-actions, affected the

“terms, conditions or privileges” of Plaintiff’s employment as envisioned by the ADA and the

FCRA.

        47.    The timing of Plaintiff’s termination makes the causal connection between her

attempted use of FMLA leave, her request for reasonable accommodation under the ADA/FCRA,

and her termination sufficiently clear.

        48.    As a result of the foregoing, Defendant interfered with Plaintiff’s FMLA rights.

        49.    Defendant also retaliated against Plaintiff for attempting to utilize and/or utilizing

proper and authorized FMLA leave.

        50.    Any other reason given for Plaintiff’s termination is a pretext, designed to cover up

FMLA interference and retaliation, and disability discrimination and retaliation.

        51.    Defendant did not have a good faith basis for its actions.

        52.    Defendant did not have a legitimate, non-retaliatory reason, for its actions.

        53.    Defendant’s adverse employment actions were taken to interfere with, and in

retaliation for, Ms. Collini notifying Walmart of her serious health condition, and in retaliation for

Ms. Collini attempting to utilize unpaid leave pursuant to the FMLA in order to treat and address

same.

        54.    Defendant’s actions are the exact type of unfair and retaliatory employment

practices the ADA, FCRA, and FMLA were intended to prevent.




                                                  7
Case 2:20-cv-00948-SPC-NPM Document 1 Filed 12/02/20 Page 8 of 16 PageID 8




       55.     Any reason provided by Defendant for its actions is a pretext, designed to cover up

FMLA interference and retaliation.

       56.     Defendant’s conduct constitutes intentional interference and retaliation under the

FMLA.

       57.     The timing of Plaintiff’s attempted use of what should have been protected FMLA

leave, and Defendant’s termination of her employment, alone demonstrates a causal and temporal

connection between her protected activity and the illegal actions taken against her by Defendant.

       58.     Defendant purposefully and intentionally interfered with and retaliated against

Plaintiff for her attempted utilization of what should have been protected FMLA leave.

       59.     The facts surrounding Plaintiff’s termination also create a strong inference of

disability discrimination in violation of the ADA/FCRA.

       60.     Defendant was aware of Plaintiff’s ADA/FCRA-protected disability and need for

accommodation.

       61.     “Reasonable accommodation” under the ADA may include “job restructuring, part-

time or modified work schedules, reassignment to a vacant position, acquisition or modification

of equipment or devices . . .and other similar accommodations.” 42 U.S.C. § 12111(9)(B).

       62.     Defendant, however, being well aware of Plaintiff’s condition, discriminated and

retaliated against Plaintiff for taking time off work to seek treatment, and for requesting reasonable

accommodation.

       63.     In short, despite the availability of reasonable accommodation under the ADA and

FCRA, Defendant discriminated against Ms. Collini based solely upon her disability.

       64.     At all times material hereto, Plaintiff was ready, willing and able to perform her job

duties and otherwise qualified for her position, with “reasonable accommodation.”




                                                  8
Case 2:20-cv-00948-SPC-NPM Document 1 Filed 12/02/20 Page 9 of 16 PageID 9




       65.     Pleading in the alternative, Defendant perceived Plaintiff as being “disabled,” and

therefore unable to perform the essential functions of her position, despite the fact that Plaintiff

could perform same with reasonable accommodation.

       66.     Pleading in the alternative, Plaintiff’s impairment did not substantially limit a major

life activity but was treated by Defendant as if it did.

       67.     Pleading in the alternative, Plaintiff’s medical condition constituted an impairment

that limited a major life activity only because of Defendant’s attitude toward the impairment.

       68.     Pleading in the alternative, Plaintiff had no impairment, whatsoever, but was treated

by Defendant as having a disability as recognized by the ADA/FCRA.

       69.     Plaintiff was a disabled individual, or otherwise perceived as disabled by

Defendant, during her employment. Therefore, she is a protected class member as envisioned by

the ADA and the FCRA.

       70.     Plaintiff suffered sufficiently severe and pervasive treatment, and ultimately

termination, because of her disability and/or “perceived disability.”

       71.     As a result of Defendant’s illegal conduct, Plaintiff has suffered damages, including

loss of employment, wages, benefits, and other remuneration to which she is entitled.

       72.     Defendant lacked a subjective or objective good faith basis for its actions, and

Plaintiff is therefore entitled to liquidated damages.

       73.     Plaintiff has retained the law firm of RICHARD CELLER LEGAL, P.A., to

represent her in the litigation and has agreed to pay the firm a reasonable fee for its services.




                                                   9
Case 2:20-cv-00948-SPC-NPM Document 1 Filed 12/02/20 Page 10 of 16 PageID 10




                                   COUNT I
                    UNLAWFUL INTERFERENCE UNDER THE FMLA

       74.     Plaintiff reincorporates and readopts all allegations contained within Paragraphs 1

through 2, 4 through 9, 15 through 28, 30 through 40, 45, 47 through 58, 62, 67, and 71 through

73, above.

       75.     At all times relevant hereto, Plaintiff was protected by the FMLA.

       76.     At all times relevant hereto, Defendant interfered with Plaintiff by harassing and

targeting her after she disclosed her serious health condition, and by failing to provide her FMLA

paperwork or advise her of her rights and obligations under the FMLA in response to her disclosure

of her serious health condition.

       77.     At all times relevant hereto, Plaintiff was protected from interference under the

FMLA.

       78.     As a result of Defendant’s willful and unlawful acts by interfering with Plaintiff for

exercising or attempting to exercise her rights pursuant to the FMLA, Plaintiff has suffered

damages and incurred reasonable attorneys’ fees and costs.

       79.     As a result of Defendant’s willful violation of the FMLA, Plaintiff is entitled to

liquidated damages.

       WHEREFORE, Plaintiff demands judgment against Defendant for back pay, an equal

amount as liquidated damages, other monetary damages, equitable relief, declaratory relief,

reasonable attorneys’ fees and costs, and any and all further relief that this Court determines to be

just and appropriate.




                                                 10
Case 2:20-cv-00948-SPC-NPM Document 1 Filed 12/02/20 Page 11 of 16 PageID 11




                                     COUNT II
                        UNLAWFUL RETALIATION UNDER THE FMLA

       80.     Plaintiff reincorporates and readopts all allegations contained within Paragraphs 1

through 2, 4 through 9, 15 through 28, 30 through 40, 45, 47 through 58, 62, 67, and 71 through

73, above.

       81.     At all times relevant hereto, Plaintiff was protected by the FMLA.

       82.     At all times relevant hereto, Defendant retaliated against Plaintiff by discharging

her for her use or attempted use of FMLA-protected leave.

       83.     At all times relevant hereto, Plaintiff was protected from retaliation under the

FMLA.

       84.     At all times relevant hereto, and for purposes of the FMLA retaliation claim,

Defendant acted with the intent to retaliate against Plaintiff, because Plaintiff exercised or

attempted to exercise her rights to take approved leave pursuant to the FMLA.

       85.     As a result of Defendant’s intentional, willful and unlawful acts by retaliating

against Plaintiff for exercising or attempting to exercise her rights pursuant to the FMLA, Plaintiff

has suffered damages and incurred reasonable attorneys’ fees and costs.

       86.     As a result of Defendant’s willful violation of the FMLA, Plaintiff is entitled to

liquidated damages.

       WHEREFORE, Plaintiff demands judgment against Defendant for back pay, an equal

amount as liquidated damages, other monetary damages, equitable relief, declaratory relief,

reasonable attorneys’ fees and costs, and any and all further relief that this Court determines to be

just and appropriate.




                                                 11
Case 2:20-cv-00948-SPC-NPM Document 1 Filed 12/02/20 Page 12 of 16 PageID 12




                                 COUNT III
              DISCRIMINATION UNDER THE ADA BASED ON DISABILITY

        87.     Plaintiff reincorporates and readopts all allegations contained within paragraphs 1

through 7, 10 through 27, 29 through 47, 51 through 52, 54, and 59 through 73, above.

        88.     The acts of Defendant, by and through its agents and employees, violated Plaintiff’s

rights against disability discrimination under the ADA.

        89.     The discrimination to which Plaintiff was subjected was based on her disability

and/or “perceived disability.”

        90.     The conduct of Defendant and its agents and employees proximately, directly, and

foreseeably injured Plaintiff, including, but not limited to, lost wages and benefits, future pecuniary

losses, emotional pain and suffering, humiliation, inconvenience, mental anguish, loss of

enjoyment of life, and other non-pecuniary losses.

        91.     Plaintiff has suffered damages as a result of Defendant’s illegal conduct toward her.

        92.     The conduct of Defendant was so willful, wanton, and in reckless disregard of the

statutory rights of Plaintiff, as to entitle her to an award of punitive damages against Defendant, to

deter it, and others, from such conduct in the future.

        93.     Plaintiff is entitled to recover reasonable attorneys’ fees and litigation expenses

pursuant to 42 U.S.C. § 12205.

        WHEREFORE, Plaintiff requests a judgment in her favor and against Defendant for her

actual and compensatory damages, including, but not limited to, front pay, back pay, emotional

distress damages, and punitive damages, as well as her costs and attorneys’ fees, declaratory and

injunctive relief, and such other and further relief as is deemed proper by this Court.




                                                  12
Case 2:20-cv-00948-SPC-NPM Document 1 Filed 12/02/20 Page 13 of 16 PageID 13




                                  COUNT IV
              DISCRIMINATION UNDER THE FLORIDA CIVIL RIGHTS ACT
                             BASED ON DISABILITY

        94.     Plaintiff reincorporates and readopts the allegations contained within paragraphs 1

through 7, 10 through 27, 29 through 47, 51 through 52, 54, and 59 through 73, above.

        95.     The acts of Defendant, by and through its agents and employees, violated Plaintiff’s

rights against disability discrimination under the FCRA, Chapter 760, Florida Statutes.

        96.     The discrimination to which Plaintiff was subjected was based on her disability, or

“perceived disability.”

        97.     The conduct of Defendant and its agents and employees proximately, directly, and

foreseeably injured Plaintiff, including, but not limited to, lost wages and benefits, future pecuniary

losses, emotional pain and suffering, humiliation, inconvenience, mental anguish, loss of

enjoyment of life, and other non-pecuniary losses.

        98.     The conduct of Defendant was so willful, wanton, and in reckless disregard of the

statutory rights of Plaintiff, as to entitle her to an award of punitive damages against Defendant, to

deter it, and others, from such conduct in the future.

        99.     Plaintiff is entitled to recover reasonable attorneys’ fees and litigation expenses

pursuant to section 760.11(5), Florida Statutes.

        100.    Plaintiff has no plain, adequate or complete remedy at law for the actions of

Defendant, which have caused, and continue to cause, irreparable harm.

        WHEREFORE, Plaintiff requests a judgment in her favor and against Defendant for her

actual and compensatory damages, including, but not limited to, front pay, back pay, emotional

distress damages, and punitive damages, as well as her costs and attorneys’ fees, declaratory and

injunctive relief, and such other and further relief as is deemed proper by this Court.




                                                   13
Case 2:20-cv-00948-SPC-NPM Document 1 Filed 12/02/20 Page 14 of 16 PageID 14




                                  COUNT V
                RETALIATION UNDER THE ADA BASED ON DISABILITY


       101.    Plaintiff reincorporates and readopts all allegations contained within paragraphs 1

through 7, 10 through 27, 29 through 47, 51 through 52, 54, and 59 through 73, above.

       102.     Plaintiff was terminated within close temporal proximity of her objection to

Defendant that she felt she was being discriminated against based on her disability.

       103.    Plaintiff’s objections constituted protected activity under the ADA.

       104.    Plaintiff was terminated as a direct result of her objections to what she reasonably

believed to be disability discrimination.

       105.    Plaintiff’s objections to Defendant’s illegal conduct, and her termination, are

causally related.

       106.    Defendant’s stated reasons for Plaintiff’s termination are a pretext.

       107.    The conduct of Defendant and its agents and employees proximately, directly, and

foreseeably injured Plaintiff, including, but not limited to, lost wages and benefits, future pecuniary

losses, emotional pain and suffering, humiliation, inconvenience, mental anguish, loss of

enjoyment of life, and other non-pecuniary losses.

       108.    The conduct of Defendant was so willful and wanton, and in such reckless disregard

of the statutory rights of Plaintiff, as to entitle her to an award of punitive damages against

Defendant, to deter it and others from such conduct in the future.

       109.    Plaintiff is entitled to recover reasonable attorneys’ fees and litigation expenses

pursuant to 42 U.S.C. § 12205.

       110.    Plaintiff has no plain, adequate, or complete remedy at law for the actions of

Defendant which have caused, and continue to cause, irreparable harm.




                                                  14
Case 2:20-cv-00948-SPC-NPM Document 1 Filed 12/02/20 Page 15 of 16 PageID 15




        WHEREFORE, Plaintiff requests a judgment in her favor and against Defendant for her

actual and compensatory damages, including, but not limited to, front pay, back pay, emotional

distress damages, and punitive damages, as well as her costs and attorneys’ fees, declaratory and

injunctive relief, and such other and further relief as is deemed proper by this Court.


                                 COUNT VI
               RETALIATION UNDER THE FLORIDA CIVIL RIGHTS ACT
                            BASED ON DISABILITY


        111.    Plaintiff reincorporates and readopts the allegations contained within paragraphs 1

through 7, 10 through 27, 29 through 47, 51 through 52, 54, and 59 through 73, above.

        112.    Plaintiff was terminated within close temporal proximity of her objection to

Defendant that she felt she was being discriminated against based on her disability.

        113.    Plaintiff’s objections constituted protected activity under the FCRA.

        114.    Plaintiff was terminated as a direct result of her objections to what she reasonably

believed to be disability discrimination.

        115.    Plaintiff’s objections to Defendant’s illegal conduct, and her termination, are

causally related.

        116.    Defendant’s stated reasons for Plaintiff’s termination are a pretext.

        117.    The conduct of Defendant and its agents and employees proximately, directly, and

foreseeably injured Plaintiff, including, but not limited to, lost wages and benefits, future pecuniary

losses, emotional pain and suffering, humiliation, inconvenience, mental anguish, loss of

enjoyment of life, and other non-pecuniary losses.




                                                  15
Case 2:20-cv-00948-SPC-NPM Document 1 Filed 12/02/20 Page 16 of 16 PageID 16




        118.    The conduct of Defendant was so willful and wanton, and in such reckless disregard

of the statutory rights of Plaintiff, as to entitle her to an award of punitive damages against

Defendant, to deter it and others from such conduct in the future.

        119.    Plaintiff is entitled to recover her reasonable attorneys’ fees and litigation expenses

pursuant to Section 760.11(5), Florida Statutes.

        120.    Plaintiff has no plain, adequate, or complete remedy at law for the actions of

Defendant which have caused, and continue to cause, irreparable harm.

        WHEREFORE, Plaintiff requests a judgment in her favor and against Defendant for her

actual and compensatory damages, including, but not limited to, front pay, back pay, emotional

distress damages, and punitive damages, as well as her costs and attorneys’ fees, declaratory and

injunctive relief, and such other relief as is deemed proper by this Court.


                                  DEMAND FOR JURY TRIAL

        Plaintiff hereby demands a trial by jury on all issues so triable.

DATED this 2nd day of December, 2020.

                                                Respectfully Submitted,

                                                By: /s/ Noah Storch
                                                Noah E. Storch, Esq.
                                                Florida Bar No. 0085476
                                                RICHARD CELLER LEGAL, P.A.
                                                10368 W. SR 84, Suite 103
                                                Davie, Florida 33324
                                                Telephone: (866) 344-9243
                                                Facsimile: (954) 337-2771
                                                E-mail: noah@floridaovertimelawyer.com




                                                   16
